Case 0:20-cv-60563-AMC Document 38 Entered on FLSD Docket 02/02/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                             CASE NO. 20-60563-CIV-CANNON/Hunt

  CARLOS CRUZADO-RODRIGUES,

         Plaintiff,
  v.

  ANDREW M. SAUL,
  Acting Commissioner of Social Security,

        Defendant.
  _________________________________________/

                                    ORDER ADOPTING
                              REPORT AND RECOMMENDATION

         THIS MATTER comes before the Court upon the Report and Recommendation of

  Magistrate Judge Patrick M. Hunt (the “Report”) [ECF No. 37], entered on January 14, 2021. In

  the Report, Judge Hunt recommends that the Court grant the Plaintiff’s Unopposed Petition for

  Attorneys’ Fees [ECF No. 35] (the “Petition”) because the Plaintiff satisfied the four requirements

  to be entitled to an award of attorneys’ fees under the Equal Access to Justice Act, 28 U.S.C.

  § 2412(d). Specifically, the Report recommends that the Court grant the Plaintiff’s Petition for

  the following reasons: (1) the Plaintiff is considered a prevailing party in this case because the

  Court remanded this action under sentence four; (2) the Government did not oppose the Plaintiff’s

  argument that the Government’s position was not substantially justified; (3) the Plaintiff filed his

  petition for attorneys’ fees in a timely manner; (4) the Plaintiff satisfied the net worth requirement

  because his motion to proceed in forma pauperis indicates he has zero income or assets; and

  (5) there are no special circumstances present in this case that would render an award of fees unjust.

  The Report also recommends that the Court grant the full amount of attorneys’ fees sought by the
Case 0:20-cv-60563-AMC Document 38 Entered on FLSD Docket 02/02/2021 Page 2 of 2




  Plaintiff, which is $5,990.25 for 29.4 billable hours. Magistrate Judge Hunt concluded that the

  hourly rate and total fee sought by the Plaintiff were warranted because they fell within the range

  of market rates for South Florida attorneys who represent Plaintiffs in similar actions.

         The parties have not filed objections to the Report, and the time for filing objections has

  passed. The Court, having reviewed the Report, the Plaintiff’s Unopposed Petition Attorneys’

  Fees [ECF No. 35], the record, applicable law, and being in full agreement with the

  recommendations of Judge Hunt, hereby ORDERS that Judge Hunt’s Report [ECF No. 37] is

  ADOPTED in full:

         1. Plaintiff’s Unopposed Petition for Attorneys’ Fees [ECF No. 35] is GRANTED.

         2. Plaintiff is entitled to an award of attorneys’ fees in the amount of $5,990.25.

         3. The Clerk is directed to CLOSE this case and TERMINATE all motions.

         DONE AND ORDERED in Fort Pierce, Florida, this 1st day of February 2021.




                                                           _________________________________
                                                           AILEEN M. CANNON
                                                           UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
